— Proceeding pursuant to CPLR article 78 to review a determination of the New York City Board of Education, dated April 18, 1990, which declined to accept the findings and recommendations of an Administrative Law Judge and instead found the petitioner guilty of excessive absenteeism and imposed upon him a penalty of 30-days suspension without pay.
Adjudged that the determination is confirmed and the proceeding is dismissed, on the merits, with costs.
We find that there was substantial evidence in the record to support the Board’s finding of fact that the petitioner, who was absent from work on 30 occasions between July 25, 1988, *852and July 11, 1989, was guilty of excessive absenteeism (see, Matter of Pell v Board of Educ., 34 NY2d 222, 231; Matter of Moorehead v New York City Tr. Auth., 147 AD2d 569). We note that the petitioner’s absences, eight of which occurred on Mondays, and for some of which the petitioner provided questionable explanations, occurred even after the petitioner had been warned several times by his supervisor that his poor attendance was adversely affecting the operation of his office. Mangano, P. J., Sullivan, Balletta and O’Brien, JJ., concur.